13 N.Y.2d 935 (1963)
In the Matter of Leon D. Lazer, Appellant,
v.
Everett F. McNab et al., Constituting the Board of Elections of the County of Suffolk, and Lincoln G. Schmidt, Respondents.
In the Matter of Lincoln G. Schmidt, Respondent,
v.
Everett F. McNab et al., Constituting the Board of Elections of the County of Suffolk, Respondents, and Leon D. Lazer, Appellant.
Court of Appeals of the State of New York.
Argued October 28, 1963.
Decided October 31, 1963.
Leon D. Lazer, in person, and Duncan Elder for Leon D. Lazer, appellant.
Lincoln G. Schmidt, respondent in person.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order affirmed, without costs; no opinion.